Citation Nr: 0704925	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  03-02 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty almost continuously from 
September 1947 to July 1969.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2001 rating decision of the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran's appeal was previously before the Board in 
November 2004, at which time the Board determined that new 
and material evidence had been received to reopen the claim 
for service connection for peripheral neuropathy.  The 
reopened claim was remanded for further action by the 
originating agency and has since been returned to the Board 
for further appellate action.


FINDING OF FACT

The veteran's peripheral neuropathy is etiologically related 
to the his exposure to herbicides in service.  


CONCLUSION OF LAW

Peripheral neuropathy was incurred during active service.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 
3.303, 3.307 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The Board has found the evidence currently of record to be 
sufficient to establish the veteran's entitlement to service 
connection for peripheral neuropathy of the lower 
extremities.  Therefore, no further development of the record 
is required with respect to this matter.  Although the 
disability-evaluation and effective-date elements of the 
claim are not matters currently before the Board, the Board 
notes that the RO should provide appropriate notice 
concerning these elements of the claim before a disability 
rating or effective date is assigned.  




Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.
Analysis

The veteran contends that his peripheral neuropathy is 
related to his herbicide exposure during his active duty 
service in the Republic of Vietnam.  Service medical records 
show that he was treated for low back pain with radiation 
down the backs of his legs in October 1966, but they do not 
contain a diagnosis of peripheral neuropathy.  The report of 
examination for discharge shows that the veteran's 
extremities were found to be normal upon physical 
examination.  

The post-service medical evidence of record establishes that 
peripheral neuropathy of the lower extremities was first 
diagnosed by the veteran's private physician in August 1989 
following complaints of numbness and radiating pain from his 
low back disability.  The etiology of the neuropathy was 
described as unknown, although in April 1990 the doctor 
attributed it to the veteran's prescription, Vasotec.  At a 
November 1990 VA examination, the veteran was diagnosed with 
peripheral neuropathy of an undetermined etiology.  Two years 
later, at a July1992 VA examination, the examiner found that 
the veteran's peripheral neuropathy was probably due to a 
vitamin B12 deficiency, as it had not worsened since the 
veteran began receiving periodic B12 injections, and was 
therefore unrelated to his low back disability.  The examiner 
did not provide an opinion with respect to whether the 
veteran's peripheral neuropathy was due to herbicide 
exposure.  The Board notes that the examiner at the veteran's 
most recent VA examination in June 2005 opined that his 
peripheral neuropathy was best explained by a B12 deficiency 
and was unrelated to herbicide exposure.  

Starting in July 2001, the veteran began receiving treatment 
at the VA Medical Center in Columbia.  He reported being 
exposed to Agent Orange during his active duty service in 
Vietnam, and in January 2003 his doctor noted that his 
peripheral neuropathy was secondary to his herbicide 
exposure.  In addition, private treatment records from Dr. S 
in July 2002 show that the veteran's peripheral neuropathy 
was found to be caused by Agent Orange exposure as treatment 
with B12 injections resulted in no significant improvement in 
his condition.  

The appellant served in Vietnam, and is presumed to have been 
exposed to herbicides such as Agent Orange in use in Vietnam 
at that time.  See 38 C.F.R. § 3.307(a)(6)(iii).  The Board 
notes that the record contains two medical opinions linking 
the veteran's peripheral neuropathy to herbicide exposure.  
The Board takes particular note of Dr. S's July 2002 opinion.  
The record shows that he has treated the veteran since March 
1998 and his opinion was made with full knowledge of the 
veteran's pertinent medical history, specifically his vitamin 
B12 deficiency.  Dr. S also set forth the reasoning for his 
opinion by noting that the veteran's condition had not shown 
significant improvement after years of B12 injections, and he 
therefore suspected that the primary cause of the peripheral 
neuropathy was Agent Orange exposure.  While the record also 
contains the opinion of the June 2005 VA examiner that the 
veteran's peripheral neuropathy was caused by his vitamin B12 
deficiency and not herbicides, the Board finds that the 
evidence supportive of these claims is at least in equipoise 
with that against the claims.  The Board therefore concludes 
that the veteran's peripheral neuropathy was caused by his 
in-service exposure to Agent Orange and service connection is 
warranted for the veteran's peripheral neuropathy.  


ORDER

Entitlement to service connection for peripheral neuropathy 
is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


